DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
Figure 6: Both axes and peak labels of figure 6 are illegible. 
Figure 7: The numbered graduations on each axis for each of A-C spectrums are illegible. 
Figure 11: Figure 11 comprises one large spectrum with smaller spectrum figures overlaying the larger. The smaller spectrums are scaled differently and therefore it is unclear if they relate to the larger vertical and horizontal axes or if each smaller figure should have its own axes. Additionally, the writing/labels within each smaller figure is illegible.
Figure 13: Figure 13 is partially obscured on the right side by the right margin. The horizontal axis label is truncated and it is unclear if the figure illustrates other information obscured by the margin. 

The drawings (Figures 9-10) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "AS". 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-8 and 13 are objected to because of the following informalities: 
Claim 7: Claim 7 recites, “wherein detecting step includes…” For clarity, the claim should recite, “wherein the detecting step includes…,” and to harmonize with the claim language such as that of claim 6 which recites, “the detecting step.”
Claim 8: Claims 8 refers to, “wherein the biological sample is separated in the RP chromatography and IEX chromatography…” Given that claim 8 refers to a definite chromatography structure (“the RP/IEX chromatography…”), then claims 1 and 8 should either recite, “RP chromatography column and IEX chromatography column…” or claim 8 should recite, “wherein the biological sample is separated via RP chromatography an IEX chromatography with one solvent gradient” for clarity and to harmonize with the claim language of claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the separated compounds.” There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is indefinite because the scope of the claim is ambiguous. Because the scope of the invention is limited to analysis, it is unclear whether the claim intends to include an obtaining step because the claim uses passive voice (“is obtained”) instead of active voice (e.g. “further comprising obtaining…”) to recite the obtaining step. If Applicant wants to include a step of obtaining the sample, the claim should be amended to positively recite an obtaining step in active voice. 
Claim 12 recites the limitation "the elute." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dovichi et al. (WO 00/57170, 28 September 2000), hereinafter Dovichi.
Regarding claim 1, Dovichi discloses a method of analyzing a biological sample comprising: separating components of the biological sample via reversed-phase (RP) chromatography to obtain an elute ((a) passing a biological sample through a first separation means selected from the group consisting of… a reversed phase liquid chromatography system) (p. 8, l. 6-10); subjecting the elute to separation via ion-exchange (IEX) chromatography ((b) passing the sample out of the first separation means and separating the sample into fractions; (c) passing each fraction separately through a second separation means selected from the group consisting of… an ion exchange chromatography system) (p. 8, l. 13-20); and detecting the separated compounds to determine the components of the biological sample ((d) detecting components of the sample leaving the second separation means with a detector…) (p. 8, l. 22-23).
Regarding claim 2, Dovichi discloses the method of claim 1, wherein the biological sample is obtained from a subject having or suspected of having a metabolic disruption (The distribution of DNA content within cancer cells is used as a prognostic indicator, where aneuploidy is taken as evidence of an aggressive cancer. The distribution of protein marker concentration may provide similar diagnostic and prognostic information) (p. 2, l. 26-29).
Regarding claim 4, The method of claim 1, wherein the biological sample comprises metabolic intermediates (distribution of protein marker concentration) (p. 2, l. 26-29).
Regarding claim 5, Dovichi discloses the method of claim 1, wherein the biological sample comprises polar and non-polar metabolites (p. 8, l. 6-10 and 13-20). Given that Dovichi discloses the use of reversed phase chromatography and ion exchange chromatography (p. 8, l. 6-10 and 13-20), the biological sample will inherently comprise polar and non-polar metabolites as that is what the two chromatography systems are separating.
Regarding claim 6, Dovichi discloses the method of claim 1, wherein the detecting step is performed using mass spectrometry (Components are detected as they migrate or elute from the end of the second-dimension separation means… mass spectrometric may be used) (p. 11, l. 19-22).
Regarding claim 7, Dovichi discloses the method of claim 1, wherein the detecting step includes qualitative analysis given that mass spectrometry is known to identify the components (Dovichi, p. 4, l. 25-26).
Regarding claim 9, Dovichi discloses the method of claim 1, wherein there is no switching valve between the RP chromatography and IEX chromatography (columns 12, 14 joined by interface 22: see figure 3; p. 22, l. 29-31). 
Regarding claim 11, Dovichi discloses a device comprising a reversed-phase (RP) chromatography column ((a) passing a biological sample through a first separation means selected from the group consisting of… a reversed phase liquid chromatography system) (p. 8, l. 6-10) in communication with an ion-exchange (IEX) chromatography column ((b) passing the sample out of the first separation means and separating the sample into fractions; (c) passing each fraction separately through a second separation means selected from the group consisting of… an ion exchange chromatography system) (p. 8, l. 13-20), wherein there is no switching valve between the columns (columns 12, 14 joined by interface 22: see figure 3; p. 22, l. 29-31).
Regarding claim 12, Dovichi discloses the device of claim 11, wherein the device is configured to inject (sample injection is shown at 50) (see figure 3; p. 22, l. 29-30) a biological sample into the reversed-phase (RP) chromatography column and the elute from the RP chromatography column is transported directly to the IEX chromatography column ((a) passing a biological sample through a first separation means selected from the group consisting of… a reversed phase liquid chromatography system…; (b) passing the sample out of the first separation means and separating the sample into fractions; (c) passing each fraction separately through a second separation means selected from the group consisting of… an ion exchange chromatography system…) (p. 8, l. 6-10 and 13-20).
Regarding claim 13, Dovichi discloses the device of claim 11, wherein the device is in communication with a mass spectrometer configured to measure the mass of components exiting the IEX chromatography column (Components are detected as they migrate or elute from the end of the second-dimension separation means… mass spectrometric may be used) (p. 11, l. 19-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dovichi, as applied to claim 1 above, in view of Carrard et al. (US 2017/0059535), hereinafter Carrard.
Regarding claim 3, Dovichi is silent on the method of claim 1, wherein the biological sample is a plasma sample or a urine sample. 
 Carrard discloses the analogous art of providing devices and methods for the analysis of metabolic disorders (abstract). Carrard teaches biological samples are known within the art of detecting metabolic disorders to comprise blood and urine samples ([0013], [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Dovichi to include wherein the biological sample is a plasma sample or a urine sample because the art recognizes blood and urine as suitable sources for detecting metabolic disorders (Carrard, [0013], [0071]). 
Regarding claim 10, Dovichi is silent on the method of claim 1 wherein isomers of metabolites in the biological sample are separated.
Carrard discloses the analogous art of providing devices and methods for the analysis of metabolic disorders (abstract). Carrard teaches that methods of detecting metabolic disorders involves complex mixtures of metabolites which may comprise structural isomers ([0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Dovichi to include wherein isomers of metabolites in the biological sample are separated given that biological samples are known to comprise isomers within the art of detecting metabolic disorders (Carrard, [0052]).
Regarding claim 14, Dovichi is silent on the device of claim 13, wherein the mass spectrometer is a triple quadrupole mass spectrometer.
Carrard discloses the analogous art of providing devices and methods for the analysis of metabolic disorders (abstract). Carrard teaches that mass spectrometers are available in a variety of configurations and often comprise a quadrupole mass filter such as a triple-quadrupole ([0232]) and enable detection of common product ions during a precursor ion scan ([0235]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Dovichi to include wherein the mass spectrometer is a triple quadrupole mass spectrometer given that a triple quadruple mass spectrometer is a common configuration within the art (Carrard, [0232]) and for the benefit of detecting common product ions during a precursor ion scan (Carrard, [0235]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jandera ("Optimization of Normal-Phase and Reversed-Phase Systems for Analysis of Pesticides," 2015).
Regarding claim 8, Dovichi is silent on the method of claim 1, wherein the biological sample is separated in the RP chromatography and IEX chromatography with one solvent gradient.
Jandera discloses the analogous art of methods for selecting successful chromatographic conditions (abstract). Jandera teaches that resolution of eluted bands are a result-effective variable optimized by improving temperature or solvent gradients (p. 222, para. 2, bullet #4) and that gradient elution (the elution strength of the mobile phase solvent increases during the chromatographic run) is more widely used than isocratic elution (constant elution strength) because gradient elution provides a broader interval of retention and sample peaks are more regularly spaced than under isocratic conditions (p. 227, para. 2) and that one or more solvents are inherently known in the art to be used in gradient elution optimization (p. 227, para. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Dovichi to include wherein the biological sample is separated in the RP chromatography and IEX chromatography with one solvent gradient because the quality of separation is a result of solvent gradient elution optimization and is well-known in the art to provide one or more solvents in said gradient elution optimization (Jandera, p. 227, para. 2, 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/PAUL S HYUN/Primary Examiner, Art Unit 1796